Name: Commission Regulation (EEC) No 2326/88 of 26 July 1988 amending Regulation (EEC) No 315/88 on olive oil storage contracts for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 7 . 88 Official Journal of the European Communities No L 202 /43 COMMISSION REGULATION (EEC) No 2326 / 88 of 26 July 1988 amending Regulation (EEC) No 315 / 88 on olive oil storage contracts for the 1987 / 88 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, contracts submitted after the exhaustion of that quantity have been rejected ; Whereas olive oil producer organizations in Greece could not conclude storage contracts before the adoption of the abovementioned Regulation (EEC) No 1869 / 88 ; whereas other producer organizations could apparently also request that storage contracts be concluded ; whereas the quantity that may be covered by a storage contract for the current marketing year should accordingly be increased and the time limit for the submission of applications should be reopened ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 2210 / 88 ( 2 ), and in particular Article 20d (3 ) and (4 ) thereof, HAS ADOPTED THIS REGULATION:Whereas , pursuant to Commission Regulation (EEC) No 315 / 88 ( 3 ), olive oil storage contracts may be concluded for the 1987 / 88 marketing year ; whereas , with the exception of Spain and Portugal , those contracts are to be concluded between the intervention agencies of the producer Member States and groups or associations thereof recognized in accordance with Council Regulation (EEC) No 1360 / 78 ( 4 ), as last amended by Regulation (EEC) No 1760 / 87 ( 5 ); Article 1 Regulation (EEC) No 315 / 88 is hereby amended as follows : 1 . In Article 2 ( 5 ), '200 000' is replaced by '300 000'. 2 . In Article 3(1 ), '30 April 1988' is replaced by '31 August 1988'.Whereas Council Regulation (EEC) No 1869 / 88 ( 6 ) provides that in Greece , to take account of the special situation of the country , producer groups and associations thereof, recognized in accordance with Regulation No 136 / 66 / EEC may also conclude storage contracts for the 1987 / 88 and 1988 / 89 marketing years ; Article 2 Applications for the conclusion of storage contracts may be submitted to the intervention agency of the Member State where the olive oil is located from the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on 8 August 1988 . Whereas Article 2 ( 5 ) of Regulation (EEC) No 315 / 88 fixes the maximum quantity that may be covered by contracts at any one time ; whereas that quantity has already been attained ; whereas applications for the conclusion of storage This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 197 , 26 . 7 . 1988 , p. 1 . ( 3 ) OJ No L 31 , 3 . 2 . 1988 , p. 17 . ( 4 ) OJ No L 166 , 23 . 6 . 1978 , p . 1 . ( 5 ) OJ No L 167 , 26 . 6 . 1987 , p . 1 . ( 6 ) OJ No L 168 , 1 . 7 . 1988 , p . 6 .